UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01639 Engex, Inc. (Exact name of registrant as specified in charter) 44 Wall Street, New York, NY 10005 (Address of Principal Executive Office) (Zip Code) CT Corporation, 111 Eighth Avenue, New York, NY 10011 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 495-4200 Date of fiscal year end:September 30 Date of reporting period:June 30, 2012 Item 1. Proxy Voting Record ENZO BIOCHEM, INC. Ticker: ENZ Security ID:294100102 Meeting Date: January 26, 2012 # Proposal Management Recommendation Vote Cast Sponsor 1 Election of Directors For For Issuer 2 To approve, in a nonbinding advisory vote, the compensation of the Company’s named executive officers. For For Issuer 3 To determine, in a nonbinding advisory vote, whether a stockholder vote to approve the compensation of the Company’s named executive officers should occur every one, two or three years. For For Issuer 4 To ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year ending July 31, 2012. For For Issuer KERYX BIOPHARMACEUTICALS, INC. Ticker: KERX Security ID:492515101 Meeting Date: June 19, 2012 # Proposal Management Recommendation Vote Cast Sponsor 1 Election of six directors For For Issuer 2 Ratification of the appointment of UHY LLP as independent registered public accounting firm for the year ending December 31, 2012 For For Issuer 3 An advisory vote on compensation of our named executive officers For For Issuer 4 The approval of the compensation of our named executive officers as disclosed in our proxy statement For For Issuer 5 The transact of any other business that may properly come before the 2011 Annual Meeting or any adjournment of the 2011 Annual Meeting For For Issuer MIMEDX GROUP INC. Ticker: MDXG Security ID:602496101 Meeting Date: December 14, 2011 # Proposal Management Recommendation Vote Cast Sponsor 1 Election of four Class I directors For For Issuer 2 To approve an amendment to the Company’s Articles of Incorporation to increase number of outstanding shares of the Company’s capital stock For For Issuer 3 To approve an amendment to the Company’s Assumed 2006 Stock Incentive Plan For For Issuer 4 To ratify the appointment of Cherry, Bekaert & Holland L.L.P. for current fiscal year For For Issuer MRI INTERVENTIONS INC. (formerly, SURGIVISION, INC.) Ticker: MRIC Security ID:55347P100 Meeting Date: February 10, 2012 # Proposal Management Recommendation Vote Cast Sponsor 1 Election of directors For For Issuer 2 To approve an amendment to the Company’s Certificate of Incorporation by an amendment to the Certificate of Designation, Preferences, and Rights of the Company’s Series A Convertible Preferred Stock to provide for automatic conversion of outstanding shars of Series A Convertible Preferred Stock into shares of Common Stock upon the effectiveness of the Company’s Form 10 registration statement. For For Issuer 3A To approve the “Alternative A” Amended and Restated Certificate of Incorporation of the Company, in the event Proposal 2 is approved (Proposal 3 - Alternative A) For For Issuer 3B To approve the “Alternative B” Amended and Restated Certificate of Incorporation of the Company, in the event Proposal 2 is not approved (Proposal 3 – Alternative B) For For Issuer 4 To approve the Company’s 2012 Incentive Compensation Plan For For Issuer 5 To transact such other business as may properly come before the meeting or any adjournment or postponement thereof For For Issuer SIGNATURE/S Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENGEX, INC. By:/s/ David Nachamie Title: Secretary DATE:August16, 2012
